              Case 2:20-cv-00648-TSZ Document 10 Filed 09/29/20 Page 1 of 1




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7        NORTHWEST ADMINISTRATORS
          INC,
 8
                                     Plaintiff,
                                                              C20-648 TSZ
 9
                  v.
                                                              MINUTE ORDER
10
          RJD ENTERPRISES INC,
11                                   Defendant.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14        (1)    Default against Defendant having been entered by Minute Order dated
   July 23, 2020, docket no. 8, the Court sua sponte STRIKES the deadline for a Rule 26(f)
15 conference, set for September 18, 2020, and the deadlines for initial disclosures and
   submission of a joint status report, set for October 2, 2020. Plaintiff’s related Motion to
16 Continue Court Dates, docket no. 9, is STRICKEN as moot.

17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 28th day of September, 2020.
19
                                                          William M. McCool
20                                                        Clerk
21                                                        s/Karen Dews
                                                          Deputy Clerk
22

23

     MINUTE ORDER - 1
